RESOLUCIÓN
Habiendo transcurrido el término de suspensión de tres meses del ejercicio de la notaría del Ledo. Heriberto Torres Villanueva, decretado mediante opinión per curiam y sentencia de 20 de junio de 2006, y en vista de que la Oficina de Inspección de Notarías nos ha informado que aprobó la obra notarial el 24 de octubre de 2006, se accede a la Solicitud de Reinstalación al ejercicio de la notaría, a partir de la notificación de la presente Resolución.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina. La Juez Asociada Señora Rodríguez Rodríguez no intervino.
(.Fdo.) Dimarie Alicea Lozada

Secretaria del Tribunal Supremo Interina